--------------------------------------------------------------------------------

Exhibit 10.2
 
FOR EXECUTIVE OFFICER
2011 MULTI-YEAR GRANT AND
2013 ANNUAL GRANT
 
DEFERRED PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


THIS AGREEMENT (this “Agreement”) is made as of _________________, 20____ (the
“Effective Date”), by Omega Healthcare Investors, Inc. (the “Company”) and
____________________________________ (the “Officer”).


This Agreement includes the Terms and Conditions, which are part of this
Agreement.


 
A.
Effect of Agreement:  This Agreement relates to the grants of performance
restricted stock units specified in paragraph D below.



This election will be given effect only to the extent that the compensation to
be deferred satisfies the requirements for performance-based compensation under
Treas. Reg. Section 1.409A-2(a)(8), including Treas. Reg. Section 1.409A-1(e).


If the Officer wishes to revoke or modify this election, he may submit a written
election to do so to the Company’s Chief Financial Officer by June 30, 2013,
provided that the compensation continues not to be readily ascertainable as of
the date the election is submitted.


 
B.
“Plan”: (under which the “Shares” (as defined below) will be issued) Omega
Healthcare Investors, Inc. 2004 Stock Incentive Plan.



 
C.
“Deferred Stock Plan”:  Omega Healthcare Investors, Inc. Deferred Stock Plan, to
which this Agreement is also subject.



 
D.
“Stock Units”:  This Agreement relates to the percentage or number of Stock
Units issuable pursuant to the grants of performance restricted stock units with
respect to the Company’s common stock specified below.  (You must check the
box(es) that apply):



 
[ ]
___% or ________ [if you checked the box, you must either fill in the percentage
or insert the number of Stock Units to be deferred] of the multi-year
performance restricted stock unit grant for the performance period 2011 – 2013.



 
[ ]
___% or ________ [if you checked the box, you must either fill in the percentage
or insert the number of Stock Units to be deferred] of the annual performance
restricted stock unit grant for the 2013 performance period.
   
 
     

 

 

 

 

 
In lieu of receiving payment for such Stock Units according to the terms of the
applicable original agreement providing for such grants (the “Original
Agreement”), the Officer will be credited on the date that payment would
otherwise have been made under the Original Agreement (the “Original Payment
Date”) with a number of Stock Units that is equal to the number of Shares that
would otherwise have been paid to the Officer as of such date (the “Applicable
Payment Date”).  The number of Stock Units will be increased by the number of
Stock Units attributable to the Converted Dividend Equivalents if the Officer
elects paragraph E.1. below.  Each Stock Unit represents the Company’s unsecured
obligation to issue one share of Stock and the related Deferred Dividend
Equivalents or Current Dividend Equivalents (if selected in paragraph E) in
accordance with this Agreement.  The shares of Stock represented by the Stock
Units shall be referred to as the “Shares.”


 
E.
“Dividend Equivalents”:  Each Stock Unit shall accrue an amount equal to the
dividends per share payable on Common Stock to shareholders of record in
accordance with the terms of the Original Agreement through the Original Payment
Date and thereafter through the day before the date the Shares are issued.



You must check either paragraph 1, 2 or 3 below:


 
1.
[ ]
“Converted Dividend Equivalents”:  The Dividend Equivalents will be converted
into a number of Stock Units equal to (a) the amount of the Dividend Equivalents
that are accrued under the Original Agreement as of the date that payment would
otherwise have been made under the Original Agreement, divided by the closing
price per share of Stock on such date, plus (b) the amount of the Dividend
Equivalents that are accrued thereafter as of each dividend payment date,
divided by the closing price per share of Stock on such date.  Such Stock Units
shall also accrue future Dividend Equivalents that shall be converted into Stock
Units in accordance with the preceding formula in subparagraph (b).  The Stock
Units under this paragraph shall be paid on the date the Shares are payable to
the Officer; or



 
2.
[ ]
“Deferred Dividend Equivalents”:  The Dividend Equivalents shall be paid to the
Officer, with interest accrued on a quarterly basis from the Original Payment
Date at a rate equal to the Company’s average borrowing rate for the preceding
calendar quarter, as determined in the sole discretion of the Committee, on the
date the Shares are payable to the Officer; or



 
3.
[ ]
“Current Dividend Equivalents”:  The Dividend Equivalents that are accrued as of
the Original Payment Date shall be paid to the Officer on the Original Payment
Date and the Dividend Equivalents thereafter will be paid on the same date that
the dividends per share are paid to shareholders.

 

(ii)

 

 

 
 
F.
“Deferral Period”:  The Officer has elected to defer receipt of the Shares (and
Converted Dividend Equivalents or Deferred Dividend Equivalents if paragraph
E.1. or E.2. was elected) until the dates or events set forth below:



You must complete either paragraph 1 or 2 below, but you may complete other
paragraphs as well.


 
1.
If you complete this paragraph 1, you must complete A or B below:



 
A.
[ ]
in one lump sum in the month of ___________, 20___ (specify month and year); or



 
B.
[ ]
in annual ratable installments over __ calendar years (specify number of
calendar years) with the first payment being made in the month of ___________,
20___ (specify month and year) and each subsequent payment being made in the
month of _________ (specify month) of each calendar year thereafter.

 
 
2.
If you complete this paragraph 2, you must check A or B below, but not both:

 
A.           [ ]           upon the date that is six(6) months following the
Officer’s Separation from Service; or
 
 
B.
[ ]
in the month of _____________ (specify month) of the __________ (specify number,
first, second, etc.) calendar year following the calendar year of the Officer’s
Separation from Service (but not earlier than six (6) months following the
Officer’s Separation from Service.

 
The balance in paragraph 2A or 2B will be paid (check (i) or (ii) but not both):
 
 
(i)
[ ]
in one lump sum; or

 
 
(ii)
[ ]
in annual ratable installments over __ calendar years (specify number of
calendar years), with each payment after the first payment being made in the
month of ____________ (specify month) of each calendar year.

 
3.             [ ]           the earlier of paragraph 1 or 2 above.
 
4.             [ ]           the later of paragraph 1 or 2 above.
 

(iii)

 

 

 
 
5.
[ ]
If a Change in Control occurs before the date payment is required to be made
pursuant to the elections above, payment shall be made in one lump sum upon the
Change in Control.

 
 
6.
[ ]
If the Officer becomes subject to a Disability before the date payment is
required to be made pursuant to the elections above, payment shall be made in
one lump sum upon the Disability.



The Officer may elect to change the timing of payment in paragraph F only under
the following conditions:


 
(i)
the election shall not take effect until twelve (12) months after the date the
written election is submitted to the Company;

 
 
(ii)
in the case of an election related to a payment date or event other than
Disability, the election must defer payment for at least five (5) years from the
date payment would otherwise have been made  under this Agreement (i.e., date of
lump sum or first installment payment); and

 
 
(iii)
in the case of a payment at a specified date, the election must be submitted at
least twelve (12) months before the date payment (i.e. lump sum or first
installment payment) was previously scheduled to be made under this Agreement.



Notwithstanding the foregoing, the Shares (and Converted Dividend Equivalents or
Deferred Dividend Equivalents if paragraph E.1. or E.2. was elected) shall be
payable upon the Officer’s death.


IN WITNESS WHEREOF, the Company and the Officer have executed this Agreement as
of the Effective Date set forth above.
 

OFFICER   OMEGA HEALTHCARE INVESTORS, INC.               By:                
[Signature]   Title:  

 

(iv)

 

 

 
TERMS AND CONDITIONS TO THE
DEFERRED PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


1.             Payment for Stock Units. The Company shall deliver a share
certificate representing the number of Shares attributable to the Stock Units
(and the amount of the Deferred Dividend Equivalents, if applicable) to the
Officer within sixty (60) days following the date(s) specified in paragraph F.


2.             Unforeseeable Emergency. In the event of an Unforeseeable
Emergency, the Officer may terminate the Deferral Period but only to the extent
of the number of Shares (and Deferred Dividend Equivalents, if applicable)
necessary to meet the emergency (which may include amounts necessary to pay
Federal, state, local, or foreign taxes or penalties reasonably anticipated to
result from the distribution), and only to the extent that the hardship is not
or cannot be relieved through reimbursement or compensation by insurance or
otherwise, or by liquidation of the Officer’s assets to the extent such
liquidation would not itself cause severe financial hardship, or by cessation of
future deferrals.


3.             Restrictions on Transfer of Stock Units and Shares.  Except for
the transfer by bequest or inheritance, the Officer shall not have the right to
make or permit to exist any transfer or hypothecation, whether outright or as
security, with or without consideration, voluntary or involuntary, of all or any
part of any right, title or interest in or to any Stock Units or Shares until
issued.  Any such disposition not made in accordance with this Agreement shall
be deemed null and void.  Any permitted transferee under this Section shall be
bound by the terms of this Agreement.


4.             Legend on Stock Certificates.  If certificates evidencing the
Shares are issued, the certificates shall have noted conspicuously any legends
required when applicable securities laws are otherwise determined by the Company
to be appropriate, such as:


TRANSFER IS RESTRICTED


THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, OR HYPOTHECATED UNLESS (1) THERE IS AN EFFECTIVE REGISTRATION UNDER
SUCH ACT COVERING SUCH SECURITIES, (2) THE TRANSFER IS MADE IN COMPLIANCE WITH
RULE 144 PROMULGATED UNDER SUCH ACT, OR (3) THE ISSUER RECEIVES AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT.
 
Exhibit 1
 

 

 

 

 
5.             Change in Capitalization.


(a)           The number and kind of Shares shall be proportionately adjusted
for any nonreciprocal transaction between the Company and holders of capital
stock of the Company that causes the per share value of the Shares underlying
the Restricted Units to change, such as a stock dividend, stock split, spin-off,
rights offering, or recapitalization through a large, non-recurring cash
dividend (each, an “Equity Restructuring”).


(b)           In the event of a merger, consolidation, extraordinary dividend,
sale of substantially all of the Company’s assets or other material change in
the capital structure of the Company, or a tender offer for shares of Common
Stock, or other reorganization of the Company, that in each case is not an
Equity Restructuring, the Committee shall take such action and make such
adjustments with respect to the Shares or the terms of this Agreement as the
Committee, in its sole discretion, determines in good faith is necessary or
appropriate, including, without limitation, adjusting the number and class of
securities subject to the Agreement, or substituting cash, other securities, or
other property to replace the award payable under the Agreement, or terminating
the Agreement in exchange for the cash value (as determined by the Committee) of
the Shares (and the Deferred Dividend Equivalents, if applicable).


(c)           Notwithstanding the foregoing or any other provisions of this
Agreement, if a Change in Control of the type described in Section 15(a)(i)
occurs and if the Officer has not elected to end the Deferral Period as of the
date of the Change in Control, the Company shall pay the Deferred Dividend
Equivalents, if applicable, to the Officer within ninety (90) days following the
date of the Change in Control subject to the requirements of paragraph F and
Treas. Reg. Section 1.409A-2(b), and shall pay the same amount of consideration
per Share attributable to the Stock Units as is paid to each holder of a share
of Common Stock in connection with the Change in Control and on the same
schedule and under the same terms and conditions, provided that payment must be
completed within five (5) years after the Change in Control.


(d)           All determinations and adjustments made by the Committee pursuant
to this Section will be final and binding on the Officer. Any action taken by
the Committee need not treat all recipients of awards under the Plan or the
Deferred Stock Plan equally.


(e)           The existence of the Plan, the Deferred Stock Plan, and this
Agreement shall not affect the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Common Stock or the rights thereof, the dissolution or liquidation of the
Company, any sale or transfer of all or part of its business or assets, or any
other corporate act or proceeding.
 
Exhibit 1
 

 

 

 


 
6.             Governing Laws.  This Agreement shall be construed, administered
and enforced according to the laws of the State of Maryland; provided, however,
no Shares shall be issued except, in the reasonable judgment of the Committee,
in compliance with exemptions under applicable state securities laws of the
state in which the Officer resides, and/or any other applicable securities laws.


7.             Successors.  This Agreement shall be binding upon and inure to
the benefit of the heirs, legal representatives, successors, and permitted
assigns of the parties.


8.             Notice.  Except as otherwise specified herein, all notices and
other communications under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or if sent by registered or
certified United States mail, return receipt requested, postage prepaid,
addressed to the proposed party at the last known address of the party.  Any
party may designate any other address to which notices shall be sent by giving
notice of the address to the other parties in the same manner as provided
herein.


9.             Severability.  In the event that any one or more of the
provisions or portion thereof contained in this Agreement shall for any reason
be held to be invalid, illegal, or unenforceable in any respect, the same shall
not invalidate or otherwise affect any other provisions of this Agreement, and
this Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.


10.           Entire Agreement.  This Agreement is subject to the terms and
conditions of the Plan and the Deferred Stock Plan, and in the event of a
conflict, such plans shall control.  Subject to the terms and conditions of the
Plan and the Deferred Stock Plan, this Agreement expresses the entire
understanding and agreement of the parties with respect to the subject
matter.  This Agreement supersedes any inconsistent terms of the Original
Agreement.


11.           Interpretation.  Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Agreement.  This Agreement is intended to comply with Section 409A of the
Internal Revenue Code and the regulations thereunder (“Section
409A.”)  Therefore, all provisions of this Agreement shall be interpreted
consistently with this intent.  To that end, all provisions of this Agreement
shall be subject to the requirements of Section 409A, and to the extent
permissible under Section 409A, any provisions that are inconsistent with such
requirements shall be deemed to be excised and inoperable.


12.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and injunction in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative.
 
Exhibit 1
 

 

 

 


 
13.           No Right to Continued Retention.  Neither the establishment of the
Plan, nor the Deferred Stock Plan, nor this Agreement shall be construed as
giving the Officer the right to continued service with the Company or an
Affiliate.


14.           Termination of Agreement.  The Company reserves the right to
accelerate the time of payment under this Agreement pursuant to a termination
and liquidation of the award under this Agreement, to the extent permitted under
Treas. Reg. Section 1.409A-3, notwithstanding any election made by the Officer
or any other provisions of this Agreement.


15.           Definitions.  Capitalized terms used, but not defined, in this
Agreement shall be given the meaning ascribed to them in the Deferred Stock
Plan, or if not defined there in the Plan.  When used in this Agreement, the
following terms have the meanings set forth below:


 
(a)
“Change in Control” means:



 
i.
“A change in the ownership of the corporation,”

 
 
ii.
“A change in the effective control of the corporation,” or

 
 
iii.
“A change in the ownership of a substantial portion of the assets of the
corporation,”

 
in each case within the meaning of Treas. Reg. Section 1.409A-3; provided,
however, that for purposes of determining a “substantial portion of the assets
of the corporation” “eighty-five percent (85%)” shall be used instead of “forty
percent (40%).”  For purposes of this subsection (a), the “corporation” refers
to the Company.  Notwithstanding the foregoing, in the event of a merger,
consolidation, reorganization, share exchange or other transaction as to which
the holders of the capital stock of the Company before the transaction continue
after the transaction to hold, directly or indirectly, shares of capital stock
of the Company  (or other surviving company) representing more than fifty
percent (50%) of the value or ordinary voting power to elect directors of the
capital stock of the Company (or other surviving company), such transaction
shall not constitute a Change in Control.


 
(b)
“Disability” means any condition that would constitute a “disability” under the
Deferred Stock Plan.



 
(c)
“Separation from Service” means a “separation from service” within the meaning
of Treas. Reg. Section 1.409A-1.



 
(d)
“Unforeseeable Emergency” means an “unforeseeable emergency” within the meaning
of Treas. Reg. Section 1.409A-3.

 
Exhibit 1
 

 
